     Case 2:19-cv-01938-KJD-DJA Document 23 Filed 11/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10

11    JET TEST AND TRANSPORT, LLC,                 No. 2:19-cv-01938-KJD-DJA
      GLOYD ROBINSON, and STEVEN
12    GIORDANO,
                                                   STIPULATION OF COUNSEL TO
13                     Plaintiffs,                 EXTEND BRIEFING SCHEDULE
14            v.
15    HALLMARK INSURANCE
      COMPANY,
16
                       Defendant.
17

18
             The parties, through counsel, hereby stipulate and agree, subject to the
19
     Court’s approval, as follows:
20
             1.    Through no fault of counsel, the deposition transcript of defendant has
21
     not been finished due to the court reporter’s bout with COVID-19.
22
             2.    To permit plaintiffs’ use of that transcript in their opposition, the
23
     briefing schedule on Plaintiffs’ Motion for Partial Summary Judgment and
24
     Defendant’s Motion for Summary Judgment, shall be extended two weeks.
25
             3.    Briefs in opposition to the pending motions must now be filed no later
26
     than December 7, 2020.
27

28
                                                 -1-
                                                                       NO. 2:19-CV-01938-KJD-DJA


     26217891v.1
     Case 2:19-cv-01938-KJD-DJA Document 23 Filed 11/23/20 Page 2 of 3



 1           /s/. Robert E. Campbell                /s/. William C. Morison______
             ROBERT E. CAMPBELL, ESQ.               WILLIAM C. MORISON, ESQ.
 2           Admitted Pro Hac Vice                  Nevada Bar Id. 9872
             WHITE AND WILLIAMS LLP                 MORISON & PROUGH, LLP
 3           457 Haddonfield Rd., Suite 400         2540 Camino Diablo, Suite 100
             Cherry Hill, New Jersey                Walnut Creek, California
 4           (856) 317-3641                         (925) 937-9990
             (856) 317-3601- facsimile              (925) 937-3272 - facsimile
 5           campbellr@whiteandwilliams.com         wcm@morisonprough.law
             Attorneys for Plaintiffs,              Attorneys for Defendant,
 6           JET TEST AND TRANSPORT, LLC,           HALLMARK INSURANCE COMPANY
             GLOYD ROBINSON and
 7           STEVEN GIORDANO

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-
                                                                 NO. 2:19-CV-01938-KJD-DJA


     26217891v.1
     Case 2:19-cv-01938-KJD-DJA Document 23 Filed 11/23/20 Page 3 of 3



 1
                                         ORDER
 2
     For good cause appearing,
 3
             IT IS HEREBY ORDERED that the briefing schedule on Plaintiffs’ Motion
 4
     for Partial Summary Judgment and Defendant’s Motion for Summary Judgment,
 5
     shall be extended two weeks. Briefs in opposition to the pending motions must
 6
     now be filed no later than December 7, 2020
 7

 8
             Dated this 23rd
                        ___ day of November, 2020.
 9

10
                                                   ______________________
11
                                                   KENT J. DAWSON
12                                                 U.S. DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -3-
                                                                 NO. 2:19-CV-01938-KJD-DJA


     26217891v.1
